Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments filed March 15, 2022 are found to be persuasive. The arguments are persuasive with respect to newly amended claims 1 and 17 along with original claim 8 being distinguished by the continuity of the curvature over the major surfaces. Accordingly, the claims have been allowed.
Allowable Subject Matter
Claims 1-20 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-7: in claim 1, “a lens profile having a convex rear surface and a concave front surface wherein the lens profile sweeps along a curve length to define a continuous blade wherein the convex rear surface and front concave surface are swept continuously along the curve length, wherein at a first length position of the convex rear surface has a first convex curvature, and has a second convex curvature different from the first convex curvature at a second length position oriented at least one of a sweep angle or rake angle from the first length position, wherein the rake angle is the deviation of an optical axis in a horizontal plane and the sweep angle is the deviation of the optical axis from a vertical plane, where the optical axis extends from the convex rear surface to the concave front surface.”

Re 8-16: in claim 8, “a lens profile with a rear major surface with a convex curvature and a front major surface with a concave curvature, wherein as the lens profile is swept along a curve length to form a lens body where the front major surface and rear major surface are continuous along the curve length, wherein at least one of the rear convex curvature or the front concave curvature varies.”

Re 17-20: in claim 17, “A light blade lens comprising: a lens body having a convex rear surface to redirect and reshape a light input towards a concave front surface, wherein the concave rear surface and concave front surface are continuous and swept along a blade length to define a blade lens, wherein a front height of the concave front surface is less than a rear height of the rear concave surface, wherein a contour of at least one of the convex rear surface or the concave front surface varies along the blade length being transverse to the front and rear height.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875